Order entered October 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00723-CV

                         IN THE INTEREST OF M.N.M., A CHILD

                          On Appeal from the County Court At Law
                                  Kaufman County, Texas
                              Trial Court Cause No. 87539-CC

                                            ORDER
       Before the Court is the October 15, 2014 “Amended Motion for Extension of Time in

Which to File Appellee’s Brief” of appellee Texas Department of Family and Protective

Services. Appellee’s brief in this appeal was due October 5, 2014. Appellee requests a thirty-

day extension of time to November 4, 2014.

       This is appellee’s first motion for an extension of time in this appeal. Appellee states this

request is not made to delay or injure any party. Further, appellee asserts the requested extension

is (1) necessary to enable appellee to fully present the Court with an accurate and complete

presentation of the evidence in this case and applicable law and (2) not opposed by appellant.
       We GRANT appellee’s motion for extension of time in which to file its brief and

ORDER appellee to file its brief on or before November 4, 2014. Due to the accelerated nature

of this appeal, no further extensions will be granted.

       We DIRECT the Clerk of the Court to send a copy of this order to all parties by electronic

transmission.

                                                         /s/   DOUGLAS S. LANG
                                                               JUSTICE